Citation Nr: 1455882	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Des Moines, Iowa that denied service connection for bilateral hearing loss and tinnitus. 

A video conference hearing was held in February 2014 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss and tinnitus that began during active service or are related to an incident of service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2014 Board hearing.

Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, as an organic disease of the nervous system, is a condition that is listed in C.F.R. § 3.309(a), but tinnitus is not.

The results of the Veteran's September 2009 VA examination show that his bilateral sensorineural hearing loss meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2014).  Tinnitus was also diagnosed at this examination.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.

The Veteran's DD Form 214 reflects that he served in the U.S. Army, including service in Vietnam from November 1968 to July 1969, and his primary military occupational specialty (MOS) was that of a heavy vehicle (truck) driver.  After a review of all of the evidence of record, including the Veteran's statements and testimony, the Board finds that his military service is consistent with noise exposure. 

Service treatment records are negative for hearing loss or tinnitus, including on entrance and separation examinations which reflect audiometric testing.  The Veteran has repeatedly stated that his hearing acuity was not tested upon separation from service.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In February 2014, the Veteran provided competent, credible testimony regarding his hearing loss.  The Veteran recounted his in-service acoustic trauma when firing a grenade launcher in Vietnam, from gunfire, and from frequently driving a heavy truck with the windows open and without hearing protection.  He stated that he experienced hearing loss and tinnitus in service and ever since.  He said he did not have significant occupational noise exposure after service, and wore hearing protection when there was noise.  The Veteran has also submitted credible lay statements from three siblings to the effect that his hearing was normal prior to service, but that after Vietnam, he seemed to have difficulty hearing.

The Veteran and his siblings' competent, credible statements and testimony show that he experienced a decrease in hearing acuity at the time of his in-service acoustic trauma and that it persisted until the present, worsening over time.  38 C.F.R. § 3.307, 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran was afforded a VA audiological examination in September 2009, at which time the audiologist confirmed current bilateral hearing loss for VA purposes, but opined that it was not likely that the Veteran's current hearing loss was a result of his military noise exposure, because the separation audiogram contained in his service treatment records was within normal limits.  The VA examiner opined that his tinnitus was likely secondary to his hearing loss.  In October 2012, the Veteran submitted an opinion from a private audiologist who also confirmed current bilateral hearing loss based on her review of audiometric testing done in June and September 2010, but opined that it was more likely than not that the Veteran's current hearing loss was associated with his substantial history of noise exposure during his service as a truck driver, with exposure to noise from artillery in Vietnam.  Her opinion was partly based on some of the Veteran's service treatment records, and on his reported history.

The mandate to accord the Veteran the benefit of the doubt is triggered when 
the evidence has reached a stage of balance.  The Board notes that the Veteran's service treatment records contain audiograms that report normal hearing for VA purposes, and that the VA examiner provided a negative opinion based on those reports.  However, given that the Veteran has current bilateral loss, that in-service noise exposure has been conceded, and that the private examiner opined that the Veteran's current hearing loss was more likely than not related to that noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2014).


ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


